Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Globe Net Wireless Corp.: I hereby consent to the inclusion in this Registration Statement on Form S-1, of my report dated April 11, 2011 of Globe Net Wireless Corp., relating to the financial statements as of August 31, 2010 and for the period from inception, September 4, 2009 to August 31, 2010 and to the reference of my firm under the caption “Experts” in the Registration Statement. /s/ K. R. Margetson Ltd. Chartered Accountant North Vancouver, BC May 20, 2011
